ON MOTION.
With the original bill in this case, copies of all the purchase money notes given by appellee were exhibited and the only credit and the amount thereof was stated in the bill. The prayer of the bill demanded the recovery of a balance of $9,876.07, with interest thereon from the date of the filing of the bill which was December 4, 1934. There was never any dispute between the parties as to the execution of these notes or as to their amounts or interest provisions or as to the admitted credit and the amount thereof, the litigation revolving entirely around other issues.
In preparing the original opinion, Miss., 191 So. 94, wherein the litigated defense was wholly disallowed, it did not for the moment occur to us to look further than to the prayer of the original bill and the date of its filing as to the amount of the balance involved, and we directed that a decree be entered here for the amount sued for; and the amount was entered by the clerk from the data as above stated. The motion now made by appellant calls attention to the fact that there was a misrecital in the prayer of the original bill as respects the actual amount of the balance due on the date aforesaid and to the correction of that recital which was made in complainant's answer to the cross-bill, and calls attention further to the exhibited notes and the only credit against them, all of which when considered, with the proper calculations thereon, shows that the true amount of the balance due appellant as of December 4, 1934, was $12,570.14. The true amount due, as shown by the controlling portions of *Page 102 
the record, was the amount for which we intended the decree to be entered, plus the stated interest; and under the authority of Section 755, Code 1930, we now direct the decree to be corrected to carry the amount last above stated with six per cent interest from December 4, 1934.
Appellee has resisted the motion by urging that appellant should be precluded from presenting the motion at this time, because through all the five or six months following the delivery of the original opinion there have been at the request of the Court, or by its allowance, two or three briefs on the part of appellant in reply to appellee's suggestion of error, and not once was any mention made of the mistake in the amount of the decree. We have already referred to the fact that appellant in its answer to the cross-bill prayed decree for the corrected amount, so that appellee was in nowise misled as to the actual balance placed in issue; and had we looked to that later pleading and checked it with the exhibited notes, we would ourselves have seen the correct amount as hereinabove stated, and would originally have entered the decree as it is now hereby ordered. Our attention was then focused upon the litigated points, as was that of everybody else concerned with the case, and it is, therefore, but justice to the actual record to do what we are now ordering.
Motion to correct decree sustained.